Citation Nr: 0331697	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-08178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and a friend


ATTORNEY FOR THE BOARD

S. Regan, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1948.  He died in April 2001.  The appellant is his widow.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO rating decision which 
denied a claim for DIC under the provisions of 38 U.S.C.A. 
§ 1318, and also denied DIC based on claimed service 
connection for the cause of the veteran's death.  

In an October 2002 decision, the Board denied service 
connection for the cause of the veteran's death, which was 
one basis for the DIC claim.  At that time the Board deferred 
a decision on the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, in light of a court 
decision which temporarily stayed VA decisions on such 
claims.  See National Organization of Veterans' Advocates, 
Inc., v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001).  Subsequent to additional rule-making by VA, the 
court revised the stay order, so that the VA may now decide 
certain claims for DIC under 38 U.S.C.A. § 1318, such as the 
claim presented in the present case.  See National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  






REMAND

As noted above, the remaining issue on appeal is entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  At the 
time of an August 2002 Board videoconferance hearing, and at 
the time the Board's October 2002 decision on the issue of 
service connection for the cause of the veteran's death, the 
claims folder did not include documentation that the 
appellant had appointed a service organization to represent 
her.

The claims folder now includes a power-of-attorney form (VA 
Form 21-22) in which the appellant has appointed the 
Mississippi State Veterans Affairs Board (Commission) to 
represent her in her appeal.  While this form contains 
various dates on which it was reportedly completed and 
submitted, the latest date is an           April 3, 2003 
date-stamp indicating receipt in the mailroom of the Jackson, 
Mississippi VA RO on that date.  The appellant's 
representative has not had an opportunity to submit argument 
on her behalf (on VA Form 646, or equivalent), and due 
process requires that the representative be given an 
opportunity to do so.  38 C.F.R. §§ 3.103(e), 20.600

Accordingly, the case is remanded to the RO for the following 
action:

The RO should forward the claims folder 
to the Mississippi State Veterans Affairs 
Board, and that service organization 
should submit written argument (on VA 
Form 646, or equivalent) on behalf of the 
appellant with respect to her claim for 
DIC under the provisions of 38 U.S.C.A. 
§ 1318.

After this and any other indicated action 
is accomplished, the RO should return the 
case to the Board of Veterans' Appeals, 
in accordance with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


